Citation Nr: 1745465	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  08-33 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a back condition, to include as secondary to service-connected disability.  

2.  Entitlement to an initial evaluation in excess of 10 percent for prostatitis prior to October 15, 2002, and in excess of 20 percent from that date.

3.  Entitlement to an initial evaluation in excess of 10 percent for irritable bowel syndrome prior to April 20, 2012, and in excess of 30 percent from that date.

4.  Entitlement to an effective date earlier than January 18, 1997, for the assignment of a 10 percent evaluation for herpes (previously herpes, right lower lip).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had service from June 1980 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal in part from a December 2001 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, that granted service connection for prostatitis with a noncompensable evaluation, effective May 9, 1991.  The rating decision also granted service connection for irritable bowel syndrome, with a noncompensable evaluation, effective May 9, 1991.  A March 2002 rating decision assigned 10 percent initial evaluations, effective May 9, 1991, for the Veteran's prostatitis and irritable bowel syndrome.  

In addition, an October 2006 rating decision granted TDIU, from October 15, 2002.  It increased the evaluation of prostatitis to 20 percent, effective October 15, 2002.  

A June 2008 rating decision implemented an April 2008 Board decision and increased the evaluation for herpes to 10 percent, effective January 18, 1997, the date the original claim for service connection was received.  

A June 2017 rating decision assigned an evaluation of 30 percent for the Veteran's irritable bowel syndrome, effective April 20, 2012.  

The Board has remanded the issues on appeal, most recently in March 2012.  In the March 2012 decision, the Board granted a 100 percent rating for major depression with posttraumatic stress disorder (PTSD) and remanded the issue of entitlement to an effective date earlier than October 15, 2002, for the assignment of a TDIU as inextricably intertwined.  In a March 2012 rating decision effectuating the Board decision, the 100 percent rating was made effective May 9, 1991.  The effective date of assignment of the 100 percent evaluation was from the date of grant of service connection; thus, the claim for entitlement to an effective date for TDIU prior to October 15, 2002 is moot.  

The issues of service connection for a back condition and increased ratings for prostatitis and irritable bowel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran submitted a claim for service connection for herpes in January 1997.  


CONCLUSION OF LAW

The criteria for an effective date earlier than January 18, 1997, for the assignment of a 10 percent evaluation for herpes (previously herpes, right lower lip) have not been met.  38 U.S.C.A. § 5110 (West 2015); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is generally claiming entitlement to an effective date earlier than January 18, 1997, for the assignment of a 10 percent evaluation for herpes.

The Veteran's original claim for service connection for herpes was dated January 16, 1997.  The claim does not have a date stamp as to receipt.  

A November 1998 rating decision granted service connection for herpes with a noncompensable evaluation, effective January 18, 1997.  An April 2008 Board decision granted a 10 percent initial evaluation for herpes.  The June 2008 rating decision on appeal increased the evaluation to 10 percent.  It assigned an effective date of January 18, 1997, explaining that it was the date the original claim was received.  

The Board points out that whether the claim for service connection for herpes was received on the 16th or the 18th day of January 1997 is irrelevant, as payments of monetary benefits begin the first day of the month after the award became effective.  38 C.F.R. §§ 3.31.  In this case, the relevant fact is that the original claim for service connection was received in January 1997.  

The Board first finds that assignment of an effective date for the 10 percent evaluation for herpes earlier than January 18, 1997, is not possible, as the Veteran was not service-connected for herpes before that date.  An earlier effective date for the 10 percent evaluation would first require an earlier effective date for the grant of service connection.  

In this regard, the relevant law states that, except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. §§ 3.400, 3.400(b)(2). 

Applying the pertinent VA regulation (38 C.F.R. § 3.400) to the facts of this case, it is clear that an effective date earlier than January 18, 1997, is not warranted, as this date is the day of receipt of the Veteran's claim for service connection for herpes.  

The Board has considered whether any evidence of record prior to January 1997 could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  38 C.F.R. § 3.155.  After reviewing the record, the Board has found no testimonial documents submitted prior to January 1997 indicating an intent to apply for service connection for herpes.  Significantly, the Veteran does not contend that any such documents were submitted.  

Based on the above, there is no possible date of claim, formal or informal, earlier than January 1997.  The Veteran is not entitled to an effective date earlier than January 18, 1997, for the assignment of a 10 percent evaluation for herpes.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

Entitlement to an effective date earlier than January 18, 1997, for the assignment of a 10 percent evaluation for herpes (previously herpes, right lower lip) is denied.


REMAND

Pursuant to the March 2012 remand, the Veteran was afforded a VA examination in April 2012, but that examination is inadequate.  The examiner was to address whether a current low back disorder had its onset during service, became manifest within a one-year period following discharge from service, or was otherwise causally related to any event or circumstance of the Veteran's active service.  The examiner was specifically requested to address the Veteran's own statements regarding the onset and continuity of his symptomatology since service.

The report of an April 2012 VA Back (Thoracolumbar Spine) Conditions DBQ relates that the Veteran contended that he had had ongoing low back problems since an injury in October 1981 but the examiner does not address the actual significance of the Veteran's lay reports of continuous low back symptoms in any meaningful way.  In a negative nexus opinion, the examiner noted that for approximately 14 years after the Veteran's injury there was nothing substantial to validate the claim for a low back condition that had been persisting since 1981.  This medical opinion ignores the Veteran's own actual lay reports of ongoing low back problems since the October 1981 injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Another opinion is needed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

A review of the record reveals that the most recent VA examinations for the Veteran's prostatitis and irritable bowel syndrome occurred in April 2012, over 5 years ago.  Due to the passage of time, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of these disabilities on appeal.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Since the issues on appeal are being remanded for development, the Veteran's eFolders should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's eFolders copies of all outstanding VA treatment records. 

2.  After completion of the foregoing, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any low back disability that may be present.  Copies of all pertinent records from the Veteran's eFolders must be made available to the examiner.

Following a review of the relevant medical evidence, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current low back disability was caused by an injury during the Veteran's active duty.  

In making this determination, the examiner is asked to address the service treatment records showing complaints related to the low back in October 1981 and November 1981.

The examiner is also specifically requested to consider the significance of the Veteran's lay statements of continuity of symptomatology ever since the injury.  

The examiner is requested to provide a rationale for any opinion expressed.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected prostatitis.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the prostatitis.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected irritable bowel syndrome.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the irritable bowel syndrome.  The appropriate DBQ should be filled out for this purpose, if possible.

5.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


